Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 10, 13, 43-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baader (US2015/0167295).
For claim 1, Baader discloses a construction method (fig. 1) comprising erecting an insulated concrete form (ICF) structure comprising a closed shape defined by a plurality of pairs of ICF panels (12) adjacent to one another and defining a region for receiving poured concrete between individual ICF panels of the plurality of pairs of ICF panels, providing a plurality of internal brace supports (20) arranged in a closed shape extending laterally along an entire length of the region for receiving poured concrete, each internal brace support (fig. 2A, 20) comprising an elongated body and sides (24) projecting therefrom, each of the projecting sides contacting and supporting an interior surface of an ICF panel of the plurality of pairs of ICF panels, the plurality of internal brace supports being provided completely 
For claim 10, Baader discloses that the elongated body of the internal brace support (fig. 2A, 20) comprises apertures or recesses (middle spaces) permitting passage of poured concrete therethrough.
For claim 13, Baader discloses that the ICF structure is not supported by external bracing when the concrete is poured ([0034] no external bracing is disclosed).
For claim 43, Baader discloses that providing the plurality of internal brace supports further comprises fastening individual internal brace supports together to thereby provide a continuous internal brace support (fig. 1, [0038]).
For claim 44, Baader discloses each of the projecting sides (figs. 1&2A, 24) supporting an interior surface of an ICF panel such that no external bracing is applied to the ICF structure when the concrete is poured ([0034] no external bracing is disclosed).
For claim 45, Baader discloses that each of the internal brace supports are positioned below an upper end of the ICF panels supported by the internal brace support (fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baader (US2015/0167295) in view of Zelinsky (US Patent No. 6,250,033).
For claim 2, Baader does not disclose that the ICF structure further comprises a plurality of vertical panel supports engaging adjacent ones of the plurality of pairs of ICF panels.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add vertical supports to the ICF structure of Baader as made obvious by Zelinsky to strengthen the ICF structure and increase its load bearing capabilities. 
For claim 3, the combination discloses that erecting the ICF structure comprises erecting a first pair of ICF panels; engaging a first vertical panel support (Zelinsky fig. 1, 11) on corresponding vertical edges of the first pair of ICF panels; erecting a further pair of ICF panels adjacent to the first pair of corresponding ICF panels, and engaging vertical edges of the second pair of ICF panels with the first vertical panel support; engaging a further vertical panel support on corresponding vertical edges of the further pair of ICF panels (fig. 1, vertical S and vertical 11&25); and repeating the erecting of a further pair of ICF panels and engaging a further vertical panel support to thereby define boundaries of a foundation wall.
For claim 4, the combination discloses that the first pair of ICF panels is erected on a footing (Baader [0042], last sentence).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baader (US2015/0167295) in view of Crosby et al. (US2013/0180192).
For claim 5, Baader does not disclose that each pair of ICF panels comprise a plurality of form ties coupling the individual ICF panels of the pair, at least some of the form ties supporting an internal brace support of the plurality of internal brace supports.
Crosby et al. discloses a construction method (fig. 2A) comprising erecting an integrated concrete form structure comprising a plurality of pairs of corresponding ICF panels (8, 9), the plurality of pairs being arranged adjacent to one another and defining a region for receiving poured concrete between individual 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to also couple each pair of ICF panels of Baader with form ties, at least some of the form ties supporting an internal brace support of the plurality of internal brace supports as made obvious by Crosby et al. to increase the strength and load bearing ability of the form during pouring. 
For claim 7, the combination discloses the obviousness of modifying the ICF structure so that it comprises a set of superior ICF panels mounted on a plurality of pairs of ICF panels, the region for receiving poured concrete being further defined by the at least one pair of superior ICF panels, wherein the at least one pair of superior ICF panels comprises an ICF panel assembly comprising: a first ICF panel (Crosby et al. fig. 4A, 9) joined to and spaced apart from a second ICF panel (8) by at least one form tie (4a), the first ICF panel and second ICF panel thus defining between them a first region (22) for receiving concrete, the first region having a first width; and a third ICF panel (10) joined to and spaced apart from the first ICF panel (9) by at least one form tie (4), the first ICF panel and the third ICF panel thus defining between them a second region (35) for receiving concrete contiguous with the first region, the second region having a second width narrower than the first width, the concrete defining a sill (fig. 5, 11) at an upper edge of the second ICF panel and it would be obvious to one having ordinary skill in the art to modify the ICF structure of Baader to define a sill as made obvious by Crosby et al. to provide support for various structural elements like slabs, beams, trusses (Crosby et al. fig. 5, 11, [0025]). 

Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633